Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Descriptions of the Reproductions
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity. Additionally, reproduction 1.4 is clearly a perspective drawing and therefore should be properly distinguish as a perspective view.
Applicant is not required to correct the aforementioned noted formal matters but may wish to do so to place the application in better form.  To this end, the following format and language is suggested:
-- 1.1 is a top, front, and left side perspective view of a soldering station embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a right side elevation view thereof;
1.4 is a top perspective view thereof;
1.5 is a left side elevation view thereof;
1.6 is a bottom plan view thereof;
1.7 is a rear elevation view thereof; and
1.8 is a top plan view thereof. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a soldering station.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
For the claim to be fully enabled, every portion of the soldering station in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, a complete set of drawing views is generally needed. This would entail that each part of the soldering station for which protection is sought must be shown in a sufficient number views to ascertain at least their most basic forms. However, several parts of the soldering station are either shown in a single orthographic drawing or, if shown in multiple views, are presented in an unclear obstructed manner. Consequently, a single view orthographic representation and/or an obstructed showing do not provide the necessary information to understand and ascertain the three-dimensional appearance of an object.
In reproduction 1.7, several parts and/or portions of the soldering station have not been disclosed with sufficient information and details. These parts and/or portions appear to be consistent with a cable interface or plug, an AC power cord plug, surrounding surface of said plugs, surrounding edges for said surrounding surface, and bottom element of the column structure. See the features marked in reproduction 1.7 below.

    PNG
    media_image1.png
    817
    597
    media_image1.png
    Greyscale

The above parts and/or portions are represented by a single orthographic view and are not visible from any of the other reproductions. This single view does not illustrate or disclose depth and contour for these features. Consequently, the claim is nonenabling and indefinite because these features have not been fully disclosed in a three-dimensional way.
To overcome this refusal, applicant may amend reproduction 1.7 to exclude the aforementioned noted features of the soldering station. To achieve this end, applicant may reduce the solid line showing of said features to a broken line representation and add an appropriate feature statement in the specification to explain that the portions are omitted from the claim.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914